NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TERRY KENNINGTON,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responder,t. ~~
2011-3192 .
Petition for review of the Merit Systems Protection
Board in case no. DE1221100502-W-1.
ON MOTION
ORDER
We treat Terry Kennington’s correspondence, received
on September 19, 2011, as a motion for leave to file a
supplemental informal brief
Upon consideration thereof,
IT ls ORDERED THAT:

KENN[NGTON V. MSPB 2
The motion is granted The motion will be treated as
a supplement to his opening brief Copies of the supple-
mental brief and this order shall be transmitted to the
merits panel assigned to this case
FOR THE COURT
0CT 0 6 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk 4
cci Terry L_ Kennington
Michael Carney, Esq. FlLED
520 v.s.coumr 0F APPEALs F0R
rm-: FEnFRAL macon
0CT 06 2011
JAN |'l0RBAi.Y
CLERK